      Case 1:20-cv-05964-PGG-OTW Document 17 Filed 11/10/20 Page 1 of 1
                                Timothy J. Straub                                                       Dentons US LLP
                                Managing Associate                                           1221 Avenue of the Americas
                                                                                               New York, NY 10020-1089
                                timothy.straub@dentons.com                                                 United States
                                D   +1 212 768 6821
                                                                              •• Salans FMC SNR Denton McKenna Long
                                                                                                         dentons.com

           MEMO ENDORSED


                                                                All deadlines and conferences are hereby adjourned
November 9, 2020                                                sine die. ECF 16 resolved. SO ORDERED.

                                                                /s/ Ona T. Wang 11/10/2020
VIA ECF
                                                                U.S.M.J.

The Honorable Ona T. Wang
Southern District of New York
United States Courthouse, Courthouse 20D
500 Pearl Street
New York, NY 10007


Re:    Cruz v. Jocott Brands, Inc.: Case No. 20-cv-05964-PGG-OTW

Dear Judge Wang:

We represent defendant Jocott Brands, Inc. (“Defendant”) in the above-referenced matter. The Parties
jointly and respectfully write to inform the Court that they have reached an agreement-in-principle and will
file a stipulation of voluntary dismissal within 45 days.

We thank the Court for its courtesies and consideration.

                                                      Respectfully submitted,


                                                      /s/ Timothy J. Straub
                                                      Timothy J. Straub


cc:     All counsel of record (by ECF)
